DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 8, and 15 and their dependents thereof are allowed because the prior art either alone or in combination fail to anticipate or render obvious, the claimed limitation of
“  identifying, by a processing device, a current logical device of the plurality of logical devices for which to perform one or more 1/0 operations during a current iteration; determining the one or more 1/0 operations in queue for the current logical device; determining a number of operation credits associated with the current logical device, wherein the number of credits is based at least in part on a set of quality of service (QoS) parameters for the current logical device; responsive to determining that the number of operation credits satisfies a threshold condition, performing, by the processing device, the one or more I/O operations for the current logical device; and identifying a subsequent logical device of the plurality of logical devices for which to perform one or more 1/0 operations during a subsequent iteration
.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625. The examiner can normally be reached 7 - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571 2724176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/C.A.D/Examiner, Art Unit 2184   



/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184